—Order, Supreme Court, New York County (Barry Cozier, J.), entered on or about March 3, 1999, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Since the record fails to disclose a triable question as to whether plaintiff was the procuring cause of the lease or was prevented from becoming such by bad faith, tortious interference or otherwise, the IAS Court appropriately granted defendants’ motion for summary judgment dismissing the complaint (see, Greene v Hellman, 51 NY2d 197, 205-206; Helmsley-Spear, Inc. v 150 Broadway N. Y. Assocs., 251 AD2d 185, 186). It is clear that defendant broker Koeppel first introduced defendant Rising Tide Entertainment to the space in question, took Rising Tide to see the space, submitted the latter’s offer to the building owner, negotiated the terms of the lease and otherwise brought about a meeting of the minds between Rising Tide and the owner of the property. In distinction, plaintiff, who was aware that Rising Tide was already dealing with defendant Koeppel with regard to the space in issue, merely escorted representatives of Rising Tide to view the premises for a relatively short visit on one occasion, and, as a matter of law, was in no way the procuring cause of the lease, such that this action is baseless. Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.